Exhibit 10.2

EXECUTION COPY

 

 

 

LICENSE PURCHASE AGREEMENT

by and among

T-MOBILE USA, INC. and

T-MOBILE LICENSE LLC,

and

CELLCO PARTNERSHIP d/b/a VERIZON WIRELESS

Dated as of January 5, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1 DEFINITIONS

     1    ARTICLE 2 PURCHASE AND SALE OF LICENSES      4   
             Section 2.1    Purchase and Sale of VZW Licenses      4   
             Section 2.2    No Assumption of Liabilities      4   
             Section 2.3    Closing      4    ARTICLE 3 REPRESENTATIONS AND
WARRANTIES OF VZW      5                 Section 3.1    Organization      5   
             Section 3.2    Power and Authority      5   
             Section 3.3    Enforceability      5                 Section 3.4   
Non-Contravention      5                 Section 3.5    Compliance With Laws   
  6                 Section 3.6    VZW Licenses      6   
             Section 3.7    Litigation      7                 Section 3.8   
Build-out Requirements      8                 Section 3.9    No Brokers      8
   ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE T-MOBILE PARTIES      8   
             Section 4.1    Organization      8                 Section 4.2   
Power and Authority      8                 Section 4.3    Enforceability      8
                Section 4.4    Non-Contravention      9   
             Section 4.5    Litigation      9                 Section 4.6   
Qualification      9                 Section 4.7    Available Funds      10   
             Section 4.8    Acknowledgements regarding Build-Out Requirements
and Interference      10                 Section 4.9    No Brokers      10   
ARTICLE 5 COVENANTS AND OTHER AGREEMENTS      10                 Section 5.1   
Covenants of the T-Mobile Parties and VZW Pending the Closing      10   
             Section 5.2    Confidentiality      10                 Section 5.3
   Compliance with Law; Compliance with Licenses; Non-Solicitation; Updates;
E-911.      11                 Section 5.4    Governmental Filings      12   
             Section 5.5    Like-Kind Exchange      13   
             Section 5.6    Allocation of Purchase Price for Tax Purposes     
14    ARTICLE 6 CONDITIONS TO CLOSING      14                 Section 6.1   
Conditions to the Obligations of the T-Mobile Parties      14   
             Section 6.2    Conditions to the Obligations of VZW      15   

 

- i -



--------------------------------------------------------------------------------

ARTICLE 7 TERMINATION      16                 Section 7.1    Termination      16
   ARTICLE 8 SURVIVAL AND INDEMNIFICATION      17                 Section 8.1   
Survival      17                 Section 8.2    General Indemnification
Obligation      17                 Section 8.3    Limitations      18   
             Section 8.4    Indemnification Procedures      19   
             Section 8.5    Treatment of Payments      20   
             Section 8.6    Exclusive Remedy      21    ARTICLE 9 MISCELLANEOUS
     21                 Section 9.1    Assignment      21   
             Section 9.2    Further Assurances      21                 Section
9.3    Entire Agreement; Amendment      22                 Section 9.4    Waiver
     22                 Section 9.5    Notices      22                 Section
9.6    Governing Law      23                 Section 9.7    No Benefit to Others
     23                 Section 9.8    Headings, Gender, “Person,” and
“including”      23                 Section 9.9    Severability      24   
             Section 9.10    Counterparts, Facsimile and Electronic Signatures
     24                 Section 9.11    Expenses      24                 Section
9.12    Construction of “VZW License”      24   

 

- ii -



--------------------------------------------------------------------------------

LICENSE PURCHASE AGREEMENT

THIS LICENSE PURCHASE AGREEMENT (“Agreement”), dated as of January 5, 2014, is
entered into by and among (i) T-MOBILE USA, INC., a Delaware corporation
(“T-Mobile”) and T-MOBILE LICENSE LLC, a Delaware limited liability company
(“T-Mobile License” and collectively with T-Mobile, the “T-Mobile Parties”), and
(ii) CELLCO PARTNERSHIP, a Delaware general partnership doing business as
Verizon Wireless (“VZW”). Each T-Mobile Party and VZW is a “Party,” and the
T-Mobile Parties and VZW collectively are the “Parties”; provided that as the
context requires (i.e., when the applicable provision describes a two-party
relationship or interaction), the T-Mobile Parties, collectively, shall be
deemed to be a single Party and VZW shall be deemed to be the other Party.

WHEREAS, VZW holds the lower 700 MHz A Block licenses granted by the FCC that
are identified in Schedule A (the “VZW Licenses”); and

WHEREAS, VZW wishes to sell, and T-Mobile License wishes to purchase, the VZW
Licenses, as permitted pursuant to 47 C.F.R. § 1.948, in the manner and subject
to the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants, conditions and agreements hereinafter set forth, the
Parties agree as follows:

ARTICLE 1

DEFINITIONS

As used in this Agreement, the following terms shall have the meanings set forth
or referenced below:

“Accommodator” has the meaning set forth in Section 5.5.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. The term “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as applied to any Person,
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or other ownership interest, by contract or
otherwise.

“Agreement” means this Agreement and all Exhibits and Schedules hereto, as
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof.

“Allocation Date” has the meaning set forth in Section 5.6.

“Business Day” means any day, other than a Saturday or Sunday, on which
commercial banks and foreign exchange markets are open for business in the
county of New York, State of New York.

“Claim Notice” has the meaning set forth in Section 8.4(a).



--------------------------------------------------------------------------------

“Closing” has the meaning set forth in Section 2.3(a).

“Closing Date” has the meaning set forth in Section 2.3(a).

“Code” means the Internal Revenue Code of 1986, as amended.

“DOJ” means the United States Department of Justice.

“E-911 Deployment Requests” has the meaning set forth in Section 5.3(e).

“Exchange” has the meaning set forth in Section 5.5.

“FCC” means the Federal Communications Commission or any successor entity
thereto.

“FCC Application” has the meaning set forth in Section 5.4(a).

“FCC Consent” means the requisite consent of the FCC to permit the consummation
of the transaction contemplated hereby, including the assignment by VZW to
T-Mobile License of the VZW Licenses.

“FCC Order” means a written action or order by the FCC or any of its bureaus.

“FCC Rules” means the rules, regulations and orders of the FCC.

“FTC” means the United States Federal Trade Commission.

“Governmental Authority” means a federal, state or local court, legislature,
governmental agency, commission or regulatory or administrative authority or
instrumentality.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvement Act of 1976, as
amended, any successor statute thereto, and the rules and regulations
promulgated thereunder.

“HSR Notice” has the meaning set forth in Section 5.4(b).

“Indemnified Party” has the meaning set forth in Section 8.2(a).

“Indemnifying Party” has the meaning set forth in Section 8.2(a).

“Interoperability Order” means the Report and Order and Order of Proposed
Modification in Promoting Interoperability in the 700 MHz Commercial Spectrum
and Request for Waiver and Extension of Lower 700 MHz Band Interim Construction
Benchmark Deadlines, WT Docket Nos. 12-69 and 12-332, adopted by the FCC on
October 25, 2013.

“Law” means applicable common law and any statute, ordinance, code or other law,
rule, permit, permit condition, regulation, order, decree, technical or other
standard, requirement or procedure enacted, adopted, promulgated, applied,
issued or followed by any Governmental Authority.

 

2



--------------------------------------------------------------------------------

“Liabilities” means any direct or indirect liability, indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, of any kind or nature whatsoever, whether fixed or unfixed,
known or unknown, asserted or unasserted, choate or inchoate, liquidated or
unliquidated, secured or unsecured, accrued, contingent or otherwise.

“Lien” means any mortgage, lien, pledge, charge, security interest, easement,
conditional sales contract, reversionary interest, transfer restriction (other
than transfer restrictions arising under the FCC Rules), right of first refusal,
voting trust agreement, preemptive right, or other adverse claim or defect of
title.

“Losses” has the meaning set forth in Section 8.2(a).

“NDA” has the meaning set forth in Section 5.2(a).

“Notice Period” has the meaning set forth in Section 8.4(a).

“Outside Date” has the meaning set forth in Section 7.1(a).

“PDF” has the meaning set forth in Section 9.10.

“Person” has the meaning set forth in Section 9.8.

“Potential Contributor” has the meaning set forth in Section 8.3(e).

“Purchase Price” has the meaning set forth in Section 2.1.

“Section 1060 Allocation” has the meaning set forth in Section 5.6.

“Subject Parties” shall mean, with regard to the Interoperability Order, AT&T
Services, Inc., DISH Network Corporation and their respective Affiliates.

“Subsidiaries” means, as to any Person, the Affiliates of such Person that,
directly or indirectly, are controlled by such Person.

“Taxes” means any taxes, duties, assessments, fees, levies, or similar
governmental charges, together with any interest, penalties, and additions to
tax, imposed by any taxing authority, wherever located (i.e., whether federal,
state, local, municipal, or foreign), including all net income, gross income,
gross receipts, net receipts, sales, use, transfer, franchise, privilege,
profits, social security, disability, withholding, payroll, unemployment,
employment, excise, severance, property, windfall profits, value added, ad
valorem, occupation, or any other similar governmental charge or imposition.

“T-Mobile” has the meaning set forth in the preamble.

“T-Mobile License” has the meaning set forth in the preamble.

“T-Mobile Parties” has the meaning set forth in the preamble.

 

3



--------------------------------------------------------------------------------

“Transaction Documents” means this Agreement and all other agreements, documents
and instruments required to be delivered by any Party or its designee to any
other Party or its designee in accordance with the provisions of this Agreement.

“Unserved Areas” has the meaning set forth in Section 5.3(e).

“VZW” has the meaning set forth in the preamble.

“VZW Licenses” has the meaning set forth in the recitals.

ARTICLE 2

PURCHASE AND SALE OF LICENSES

Section 2.1    Purchase and Sale of VZW Licenses

At the Closing, T-Mobile License shall pay to VZW an amount equal to $2.365
billion (the “Purchase Price”), which shall be payable by the T-Mobile Parties
to VZW by wire transfer of immediately available funds to such account(s) as VZW
shall designate no later than three Business Days prior to the Closing Date. In
exchange therefor, VZW shall grant, sell, convey, assign, transfer and deliver
to T-Mobile License (or, subject to Section 9.1, another Affiliate of T-Mobile
designated by T-Mobile), free and clear of all Liens, and T-Mobile License shall
purchase (or, subject to Section 9.1, cause the applicable Affiliate of T-Mobile
to purchase) from VZW, all right, title and interest of VZW in and to the VZW
Licenses.

Section 2.2    No Assumption of Liabilities

THIS IS A PURCHASE AND SALE OF ASSETS AND THE T-MOBILE PARTIES SHALL NOT ASSUME,
BE BOUND BY OR RESPONSIBLE FOR, OR BE DEEMED TO HAVE ASSUMED, BECOME BOUND BY OR
RESPONSIBLE FOR, UNDER THIS AGREEMENT OR BY REASON OF THE TRANSACTION
CONTEMPLATED HEREBY, ANY LIABILITIES OF VZW OF ANY KIND OR NATURE, KNOWN OR
UNKNOWN, CONTINGENT OR OTHERWISE.

Section    2.3 Closing

(a) Unless this Agreement shall have been earlier terminated in accordance with
the provisions of this Agreement, the closing of the transaction contemplated by
this Agreement (the “Closing”) shall be consummated via U.S. mail, recognized
overnight courier and/or electronic transmission at 10:00 a.m. Eastern time on
the date that is five Business Days (or such greater number of Business Days
requested by T-Mobile or VZW but in any event not later than 15 days) after the
satisfaction or waiver of the conditions set forth in ARTICLE 6 (except those
conditions that by their nature will be satisfied at the Closing), or at such
other time or place as may be agreed upon in writing by T-Mobile and VZW. The
date of the Closing is referred to herein as the “Closing Date”.

(b) Subject to the terms and conditions hereof, at the Closing, VZW shall
execute and deliver to T-Mobile License (or, subject to Section 9.1, an
Affiliate of T-Mobile designated by T-Mobile) (i) an instrument of assignment in
the form attached hereto as Exhibit A, executed by

 

4



--------------------------------------------------------------------------------

VZW; (ii) such other reasonable instruments (if any) as shall be necessary and
effective to transfer, convey and assign to, and vest in, T-Mobile License all
of the right, title and interest of VZW in and to the VZW Licenses; and
(iii) the closing certificates and other documents required to be delivered
pursuant to this Agreement.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF VZW

VZW hereby represents and warrants to the T-Mobile Parties as follows:

Section 3.1    Organization

VZW is a general partnership, duly formed and validly existing under the laws of
the State of Delaware.

Section 3.2     Power and Authority

VZW has the requisite partnership power and authority to execute, deliver and
perform this Agreement. The execution, delivery and performance by VZW of this
Agreement and all the other Transaction Documents required to be executed and
delivered by VZW in accordance with the provisions of this Agreement have been
duly authorized by all necessary partnership action on the part of VZW. This
Agreement has been, and the other Transaction Documents to which VZW is a party
have been, or will be, duly executed and delivered by VZW.

Section 3.3    Enforceability

This Agreement constitutes, and the other Transaction Documents to which VZW is
a party constitute or will constitute, the legal, valid and binding obligations
of VZW, enforceable against VZW in accordance with their respective terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, fraudulent transfer and other
similar laws affecting creditors’ rights generally and by general principles of
equity.

Section 3.4    Non-Contravention

Upon the receipt of the FCC Consent, compliance with any applicable requirements
of the HSR Act and the giving of any post-Closing notifications required by the
FCC or state Governmental Authorities, the execution, delivery and performance
by VZW of this Agreement and the other Transaction Documents to which VZW is a
party do not and will not violate or conflict with or result in the breach of
any term, condition or provision of, or require the consent of any other Person
under, (i) any Law to which VZW or any of the VZW Licenses is subject, (ii) any
judgment, order, writ, injunction, decree or award of any court, arbitrator or
governmental or regulatory official, body or authority that is applicable to VZW
or any of the VZW Licenses, (iii) the partnership agreement of VZW, or (iv) any
material mortgage, indenture, agreement, contract, commitment, lease, plan,
license or other instrument, document or understanding, oral or written, to
which VZW is a party or subject, by which VZW may have rights or by which any of
the VZW Licenses may be bound or affected, or give any party with rights
thereunder the right to terminate, modify, accelerate or otherwise materially
change the existing rights or obligations of VZW thereunder.

 

5



--------------------------------------------------------------------------------

Section 3.5    Compliance With Laws

VZW is not in violation in any material respect of any federal, state or local
law, ordinance, code, order or governmental rule or regulation that relates to
any of the VZW Licenses, including the FCC Rules.

Section 3.6    VZW Licenses

(a) Each of the VZW Licenses has been validly issued, is in full force and
effect, is validly held by VZW and is free and clear of conditions or
restrictions, other than those routinely imposed in conjunction with FCC
licenses of a similar type. Each of the VZW Licenses is free and clear of all
Liens, other than any leases or other arrangements between VZW and any other
Affiliate of VZW (which shall be terminated at or prior to Closing). At Closing
each of the VZW Licenses will be free and clear of all Liens.

(b) Except for any leases or other arrangements between VZW and any other
Affiliate of VZW (which shall be terminated at or prior to Closing), none of the
spectrum covered by the VZW Licenses is subject to any lease or other agreement
or arrangement with any third party, including any agreement giving any third
party any right to use such spectrum.

(c) There are no existing applications, petitions to deny or complaints or
proceedings pending or, to VZW’s knowledge, threatened, before the FCC or any
other tribunal, governmental authority or regulatory agency relating to any of
the VZW Licenses or which otherwise will or could reasonably be expected to
adversely affect any VZW License, other than proceedings affecting the wireless
telecommunications industry or 700 MHz A Block licenses or licensees generally.
No governmental authority or regulatory agency has, to VZW’s knowledge,
threatened to terminate or suspend any of the VZW Licenses. There are no third
party claims of any kind that have been asserted with respect to any of the VZW
Licenses. VZW is not in violation or default, or has received any notice of any
claim of violation or default, with respect to any of the VZW Licenses. No event
has occurred with respect to any of the VZW Licenses that permits, or after
notice or lapse of time or both would permit, revocation or termination thereof
or that will or would reasonably be expected to result in any violation or
default, claim of violation or default or impairment of the rights of the holder
of such VZW License.

(d) Each VZW License is held solely by VZW. No shareholder, officer, employee or
former employee of VZW or any Affiliate thereof, or any other Person, holds or
has any proprietary, financial or other interest (direct or indirect) in, or any
authority to use, or any other right or claim in or to, any of the VZW Licenses,
other than any leases or other arrangements between VZW and any other Affiliate
of VZW (which shall be terminated at or prior to Closing).

(e) No amounts (including installment payments consisting of principal and/or
interest or late payment fees) are due to the FCC or the United States
Department of the Treasury in respect of the VZW Licenses, and none of the VZW
Licenses were acquired with bidding credits. The consummation of the transaction
contemplated hereunder will not cause the FCC to impose any unjust enrichment
penalties pursuant to 47 C.F.R. §1.2111.

 

6



--------------------------------------------------------------------------------

(f) VZW has no reason to believe that any of the VZW Licenses will not be
renewed in the ordinary course. None of the VZW Licenses will be adversely
affected by the consummation of the transaction contemplated hereby. VZW is not
aware of any basis for any application, action, petition, objection or other
pleading, or for any proceeding with the FCC or any other Governmental
Authority, which (i) questions or contests the validity of, or seeks the
revocation, forfeiture, non-renewal or suspension of, any VZW License,
(ii) seeks the imposition of any modification or amendment with respect to any
VZW License, (iii) seeks the payment of a fine, sanction, penalty, damages or
contribution in connection with the use of any VZW License, or (iv) in any other
way will or could reasonably be expected to adversely affect any VZW License.

(g) There are no liabilities of VZW or any Affiliate thereof (whether matured or
unmatured, direct or indirect, or absolute, contingent or otherwise), whether
related to, associated with, or attached to, any VZW License or otherwise to
which the T-Mobile Parties or any of their Affiliates will be subject from and
after the Closing as a result of the consummation of the transaction
contemplated hereby.

(h) With respect to each VZW License, (i) all material documents required to be
filed at any time by VZW with the FCC with respect to such VZW License have been
filed or the time period for such filing has not lapsed, and (ii) all such
documents filed since the date that such VZW License was first issued or
transferred to VZW or any Affiliate thereof are correct in all material
respects. None of the VZW Licenses is subject to any conditions other than those
appearing on the face of such VZW License and those imposed by the FCC Rules
upon the wireless communications services industry generally or upon 700 MHz A
Block licenses or licensees generally. There are no obligations to make any
payments to the FCC associated with any VZW License, nor will the consummation
of the transaction contemplated hereby cause the FCC to require any party or any
of its Affiliates to refund to the FCC all or any portion of any bidding credit
that VZW or any of its past or current Affiliates received from the FCC in
connection with any VZW License.

(i) VZW and each Affiliate thereof is in compliance in all material respects
with, and is not in violation in any material respect of, any Law applicable to
the VZW Licenses to which any of them is subject, including all pertinent
aspects of the FCC Rules, including (i) the FCC Rules pertaining to eligibility
to hold 700 MHz A Block licenses in general, and the VZW Licenses in particular,
and (ii) the FCC Rules restricting foreign ownership of radio licenses. VZW is
in material compliance with all terms and conditions of, and all of its
obligations under, each VZW License.

Section 3.7    Litigation

Except for proceedings affecting the wireless communications services industry
generally or 700 MHz A Block licenses or licensees generally, no litigation,
arbitration, investigation or other proceeding of or before any court,
arbitrator or governmental or regulatory official, body or authority is pending
or, to VZW’s knowledge, threatened against VZW or any Affiliate thereof that
would reasonably be expected to adversely affect any of the VZW Licenses, or
that seeks to enjoin this Agreement or the transaction contemplated hereby or
otherwise prevent VZW from performing its obligations under this Agreement or
consummating the transaction contemplated

 

7



--------------------------------------------------------------------------------

hereby. Neither VZW nor any Affiliate thereof is a party to or subject to the
provisions of any judgment, order, writ, injunction, decree or award of any
court, arbitrator or governmental or regulatory official, body or authority that
adversely affects any of the VZW Licenses or that would reasonably be expected
to impair the ability of VZW to consummate the transaction contemplated by this
Agreement.

Section 3.8    Build-out Requirements

VZW is not in breach or otherwise in violation of any FCC build-out requirements
relating to any VZW License.

Section 3.9    No Brokers

VZW and its agents have incurred no obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payments in connection with this Agreement or the transaction
contemplated hereby for which the T-Mobile Parties or any Affiliate thereof
could become liable or obligated.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE T-MOBILE PARTIES

Each T-Mobile Party jointly and severally hereby represents and warrants to VZW
as follows:

Section 4.1    Organization

Each T-Mobile Party is a corporation or limited liability company, as the case
may be, duly organized and validly existing under the laws of the State of
Delaware.

Section 4.2    Power and Authority

Each T-Mobile Party has the requisite corporate or limited liability company, as
applicable, power and authority to execute, deliver and perform this Agreement.
The execution, delivery and performance by each T-Mobile Party of this Agreement
and all the other Transaction Documents required to be executed and delivered by
such T-Mobile Party in accordance with the provisions of this Agreement have
been duly authorized by all necessary corporate or limited liability company, as
applicable, action on the part of such T-Mobile Party. This Agreement has been,
and the other Transaction Documents to which either of the T-Mobile Parties is a
party have been, or will be, duly executed and delivered by the applicable
T-Mobile Parties.

Section 4.3    Enforceability

This Agreement constitutes, and the other Transaction Documents to which either
T-Mobile Party is a party constitute or will constitute, the legal, valid and
binding obligations of each applicable T-Mobile Party, enforceable against such
T-Mobile Party in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, fraudulent transfer and other similar laws
affecting creditors’ rights generally and by general principles of equity.

 

8



--------------------------------------------------------------------------------

Section 4.4    Non-Contravention

Upon the receipt of the FCC Consent, compliance with any applicable requirements
of the HSR Act and the giving of any post-Closing notifications required by the
FCC or state Governmental Authorities, the execution, delivery and performance
by each T-Mobile Party of this Agreement and the other Transaction Documents to
which such T-Mobile Party is a party do not and will not violate or conflict
with or result in the breach of any term, condition or provision of, or require
the consent of any other Person under, (i) any Law to which either T-Mobile
Party is subject, (ii) any judgment, order, writ, injunction, decree or award of
any court, arbitrator or governmental or regulatory official, body or authority
that is applicable to either T-Mobile Party, (iii) the articles of
incorporation, certificate of formation, bylaws or similar organizational
documents of either T-Mobile Party, or (iv) any material mortgage, indenture,
agreement, contract, commitment, lease, plan, license or other instrument,
document or understanding, oral or written, to which either T-Mobile Party is a
party or subject, by which either T-Mobile Party may have rights, or give any
party with rights thereunder the right to terminate, modify, accelerate or
otherwise materially change the existing rights or obligations of either
T-Mobile Party thereunder.

Section 4.5    Litigation

Except for proceedings affecting the wireless communications services industry
generally, no litigation, arbitration, investigation or other proceeding of or
before any court, arbitrator or governmental or regulatory official, body or
authority is pending or, to either T-Mobile Party’s knowledge, threatened
against either T-Mobile Party or Affiliate thereof that seeks to enjoin this
Agreement or the transaction contemplated hereby or otherwise prevent either
T-Mobile Party from performing its obligations under this Agreement or
consummating the transaction contemplated hereby. No T-Mobile Party or Affiliate
thereof is a party to or subject to the provisions of any judgment, order, writ,
injunction, decree or award of any court, arbitrator or governmental or
regulatory official, body or authority that would reasonably be expected to
impair the ability of either T-Mobile Party to consummate the transaction
contemplated by this Agreement.

Section 4.6    Qualification

T-Mobile License is, and any other Affiliate of T-Mobile designated by T-Mobile
pursuant to Section 9.1 will be, fully qualified under the Communications Act of
1934, as amended, and the FCC Rules (i) to hold and receive FCC licenses
generally, (ii) to hold and receive the VZW Licenses, upon the consummation of
the transaction contemplated hereby, and (iii) to be approved as the assignee of
the VZW Licenses. T-Mobile License is, and any other Affiliate designated by
T-Mobile pursuant to Section 9.1 will be, in compliance with Section 310(b) of
the Communications Act of 1934, as amended, and all FCC Rules promulgated
thereunder with respect to alien ownership.

 

9



--------------------------------------------------------------------------------

Section 4.7    Available Funds

At the Closing, the T-Mobile Parties will have available to them funds
sufficient to satisfy, no later than the date they become due, all of the
T-Mobile Parties’ payment obligations under Section 2.1 of this Agreement and to
consummate the transaction contemplated hereby.

Section 4.8    Acknowledgements regarding Build-Out Requirements and
Interference

The T-Mobile Parties acknowledge that they are aware of the FCC’s build-out
requirements with respect to the VZW Licenses, and that satisfaction of those
requirements will be the T-Mobile Parties’ responsibility following the Closing.
The T-Mobile Parties also acknowledge that they are aware of the potential
interference between broadcast television operations located on Channel 51 and
wireless operations on lower 700 MHz A Block licenses.

Section 4.9    No Brokers

No T-Mobile Party, nor agent thereof, has incurred any obligation or liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions
or other similar payments in connection with this Agreement or the transaction
contemplated hereby for which VZW or any Affiliate thereof could become liable
or obligated.

ARTICLE 5

COVENANTS AND OTHER AGREEMENTS

Section 5.1    Covenants of the T-Mobile Parties and VZW Pending the Closing

From the date hereof until the Closing, each Party shall:

(a) take, or cause to be taken, all actions, and do, or cause to be done, all
things necessary, proper or advisable and consistent with applicable Law to
carry out all of their respective obligations under this Agreement, to cause the
conditions set forth in ARTICLE 6 to be satisfied and to consummate and make
effective the transaction contemplated hereby as soon as reasonably practicable
after the date hereof; and

(b) not (i) take, or agree to take, any action that would result in a material
breach of any of its representations or warranties hereunder, or (ii) omit, or
agree to omit, to take any action necessary to prevent a material breach of any
of its representations or warranties hereunder.

Section 5.2    Confidentiality

(a) The non-disclosure agreement between VZW and T-Mobile, effective October 3,
2013 (the “NDA”), shall remain in effect in accordance with its terms.

(b) The Parties acknowledge and agree that the existence of this Agreement, the
terms and conditions of this Agreement and the substance of the negotiations
between the Parties regarding such terms and conditions constitute “Transaction
Information” under the NDA.

 

10



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing or the terms of the NDA, (i) each Party shall
have the right to issue a press release regarding the transaction contemplated
hereby in the form that has been previously approved by the other Party, and
(ii) each Party shall have the right to make disclosure of Transaction
Information (as defined under the NDA) with respect to this Agreement or the
transaction contemplated hereby to the extent such disclosure is required under
applicable Law or the rules and regulations of the New York Stock Exchange,
provided that the disclosing Party provides the other Party as much opportunity
to review and comment in advance on such disclosure as is practicable under the
circumstances.

Section 5.3    Compliance with Law; Compliance with Licenses; Non-Solicitation;
Updates; E-911.

(a) Compliance with Law. From the date hereof until the Closing, VZW and its
Affiliates shall comply in all material respects with all Laws to the extent
that they relate to any of the VZW Licenses.

(b) Compliance with Licenses. From the date hereof until the Closing, (i) VZW
shall maintain all of its rights and interest in, and the validity of, the VZW
Licenses, and shall not, and shall cause its Affiliates not to, engage in any
transaction or take any action or omit to take any action that will or would
reasonably be expected to adversely affect its rights or interest in, or the
validity of, the VZW Licenses, and (ii) VZW shall promptly provide the T-Mobile
Parties with copies of all applications and other correspondence to the FCC and
any notices, orders or correspondence received from the FCC to the extent
specifically related to the VZW Licenses. Without limiting the foregoing, VZW
shall not seek the modification of any VZW Licenses.

(c) Non-solicitation. Prior to the earlier to occur of the Closing or any
termination of this Agreement in accordance with the provisions of Section 7.1,
VZW shall not, and shall cause its Subsidiaries and the officers, employees,
agents and representatives of VZW and its Subsidiaries not to, directly or
indirectly, sell, transfer, assign or otherwise dispose of any of the VZW
Licenses or enter into any agreement, arrangement or understanding, solicit
inquiries or proposals, furnish non-public information or initiate or
participate in any negotiations or discussions whatsoever with respect to any of
the foregoing transaction.

(d) Notice of Certain Events. Each Party shall promptly notify the other in
writing (i) of any action, suit or proceeding that shall be instituted or
threatened against such Party to restrain, prohibit or otherwise challenge the
legality of any transaction contemplated by this Agreement, and (ii) if such
Party acquires knowledge of any development causing any of the representations
and warranties of such Party in ARTICLE 3 or ARTICLE 4, as applicable, to be
untrue in any material respect. No disclosure by either Party pursuant to this
Section 5.3(d), however, shall be deemed to amend or supplement this Agreement
or to prevent or cure any misrepresentation by such Party herein, unless the
other Party shall have expressly so agreed in writing.

(e) E-911. At the written request of T-Mobile made within 45 days after the date
hereof, accompanied by a list of the Unserved Areas, VZW will use its
commercially reasonable efforts to compile and furnish to T-Mobile, prior to
Closing, a list of all E-911 Phase I or Phase II “deployment requests” pursuant
to 47 C.F.R. §20.18 of the FCC Rules (“E-911 Deployment

 

11



--------------------------------------------------------------------------------

Requests”) that have been received by VZW or any of its Affiliates with respect
to the Unserved Areas, together with the following information for each E-911
Deployment Request listed: (i) date of request, (ii) county covered, (iii) E-911
phase, (iv) requesting PSAP, (v) status of deployment and (vi) date of
deployment, if applicable. Such list shall be updated, if necessary, prior to
Closing to add any additional such E-911 Deployment Requests received by VZW
between the date of delivery of the original list and the Closing Date. For
purposes of the foregoing, “Unserved Areas” shall mean geographic areas covered
by the VZW Licenses in which T-Mobile does not offer wireless service. During
the two year period following the Closing Date, upon T-Mobile’s reasonable
request, VZW shall provide T-Mobile with copies of any written E-911 Deployment
Requests received by VZW or its Affiliates at any time prior to Closing that
relate to the VZW Licenses.

Section 5.4    Governmental Filings

(a) As soon as practicable after the date of this Agreement, the Parties shall
file with the FCC all applications and notifications necessary to obtain the FCC
Consent (the “FCC Application”). The Parties shall use their respective
commercially reasonable efforts to file the FCC Application within 10 Business
Days after the date of this Agreement. The Parties shall cooperate in the
diligent submission of any additional information requested by the FCC with
respect to the FCC Application, and will use their respective commercially
reasonable efforts to take all steps necessary and proper to obtain the FCC
Consent.

(b) As soon as practicable after the date of this Agreement, the Parties shall
prepare and file with the FTC and the DOJ the notifications required pursuant to
the HSR Act with respect to the transaction contemplated by this Agreement,
including any documents required to be filed in connection therewith (the “HSR
Notice”). The HSR Notice shall specifically request early termination of the
waiting period prescribed by the HSR Act. The Parties shall use their respective
commercially reasonable efforts to file the HSR Notice within 10 Business Days
after the date of this Agreement. The Parties shall cooperate in the diligent
submission of any supplemental information requested by the FTC or the DOJ with
respect to the HSR Notice.

(c) Each Party shall, and shall cause its Affiliates to, cooperate with the
other Party in connection with the making of all filings and the obtaining of
all approvals referred to in this Section 5.4, including by (i) providing copies
of all such filings and attachments to the non-filing Party, (ii) furnishing all
information required for all such filings, (iii) promptly keeping the other
Party informed in all material respects of any material communication received
by such Party from, or given by such Party to, any Governmental Authority
relating to the approval of the transaction contemplated hereby and of any
material communication received or given in connection with any proceeding by a
private party relating to the approval of the transaction contemplated hereby by
any Governmental Authority, and (iv) permitting the other Party to review any
material communication delivered to, and consulting with the other Party in
advance of any meeting or conference with, any Governmental Authority relating
to the transaction contemplated hereby or in connection with any proceeding by a
private party relating to the approval of the transaction contemplated hereby by
any Governmental Authority. To the extent practicable under the circumstances,
neither Party shall participate in any meeting or discussion expected to address
substantive matters related to the transaction contemplated hereby, either in
person or by telephone, with any Governmental Authority in connection with the
proposed

 

12



--------------------------------------------------------------------------------

transaction unless, to the extent not prohibited by such Governmental Authority,
it gives the other Party the opportunity to attend and observe. The Parties
shall advise each other promptly in respect of any understandings, undertakings
or agreements (oral or written) that either of them proposes to make or enter
into with the FTC, the DOJ or any other Governmental Authority in connection
with the transaction contemplated hereby. To the extent that confidential
information of either Party is required to be filed with any Governmental
Authority, the Party submitting such information shall, prior to such
disclosure, (A) notify the Party whose confidential information is to be
disclosed, and (B) together with the party whose information is to be disclosed,
seek and use commercially reasonable efforts to secure confidential treatment of
such information pursuant to the applicable protective order or other
confidentiality procedures of such Governmental Authority.

(d) VZW shall not take any action to oppose or otherwise impede the T-Mobile
Parties with respect to: (i) any acquisition of a Channel 51 license in a market
area covered by any of the VZW Licenses; (ii) any frequency-relocation of a
Channel 51 licensee operating in any such market; or (iii) any frequency-sharing
or other frequency-related agreement with a Channel 51 licensee operating in any
such market. Further, VZW shall not file any petition for reconsideration,
appeal or other legal challenge to the Interoperability Order and shall not take
any other action that could reasonably be expected to result in the materially
adverse modification of the Interoperability Order in a manner that would be
inconsistent with the voluntary industry agreement contemplated by the
Interoperability Order.

(e) In the event that at any time after the date hereof VZW or any of the
T-Mobile Parties, or any of their respective Affiliates, enters into any
transaction or takes some other action that would have the effect of materially
delaying, preventing or otherwise impeding the receipt of any regulatory
approvals necessary to effect the transactions contemplated hereby, such Party
or Parties shall use its or their reasonable best efforts to eliminate or
otherwise mitigate as fully as possible any such adverse effect on obtaining
such approvals.

Section 5.5    Like-Kind Exchange

Either Party may structure the transaction contemplated hereby as, or as part
of, a tax-deferred, like-kind exchange (“Exchange”), including with a third
party, pursuant to Section 1031 of the Code. In connection therewith, each
Party, at its option, may assign its right in, and delegate its duties (in part
or in whole) under, this Agreement, as well as the transfer of interests in any
newly formed title holding entity or any cash consideration, as applicable, to a
“qualified intermediary,” as defined in Section 1.1031 (k)-1 of the regulations
promulgated under the Code, or another person selected by such Party
(“Accommodator”), to accomplish the Exchange. In such event, the other Party
agrees to cooperate with the first Party in connection with the exchange,
including the execution of documents (including escrow instructions and
amendments to escrow instructions) in connection therewith, provided that the
other Party shall in no way be obligated to pay any charges incurred with
respect to the first Party’s replacement property in the Exchange or to take
title to the first Party’s replacement property. In addition, each Party will
cooperate with the other Party in a manner similar to that described above in
this paragraph to effect a “reverse like-kind exchange” as requested by the
first Party, provided that such Party may make such assignment, delegation or
transfer described above to an “exchange accommodation title holder,” as defined
in Revenue Procedure 2000-37, selected by such Party as Accommodator

 

13



--------------------------------------------------------------------------------

to accomplish the Exchange, all subject to the limitations described above.
Neither Party shall be required to make any representations or warranties,
assume any obligations, spend any out-of-pocket sum, or acquire title to any
other property in connection with an exchange involving an Accommodator selected
by the other Party. None of the representations, warranties, covenants,
indemnification obligations or other agreements of the Parties hereunder shall
be affected by any assignment to an Accommodator contemplated by this
Section 5.5. Notwithstanding any other provision of this Agreement, the
provisions of this Section 5.5 shall survive the Closing without limitation.

Section 5.6    Allocation of Purchase Price for Tax Purposes

The Parties shall agree, as soon as practicable (taking into account any
applicable regulatory requirements) and no later than 10 Business Days prior to
the Closing Date (such date on which the Parties reach such agreement, the
“Allocation Date”), upon an allocation of the Purchase Price among the VZW
Licenses, prepared in accordance with Section 1060 of the Code and the Treasury
Regulations thereunder (the “Section 1060 Allocation”). The Parties agree to
amend the Section 1060 Allocation as necessary to reflect any adjustments in
consideration agreed upon, or payments made, after the Allocation Date. Each
Party agrees to file, and to cause its Affiliates to file, their income tax
returns and all other tax returns and necessary forms in a manner consistent
with this allocation.

ARTICLE 6

CONDITIONS TO CLOSING

Section 6.1    Conditions to the Obligations of the T-Mobile Parties

The obligation of the T-Mobile Parties to consummate the transaction
contemplated by this Agreement is subject to the satisfaction on or prior to the
Closing Date of each of the following conditions, unless waived in writing by
T-Mobile:

(a) The FCC Consent shall have been obtained by one or more FCC Orders, free of
any conditions that are materially adverse to the business of the T-Mobile
Parties and their Affiliates or that would reasonably be expected to have a
material adverse effect on the VZW Licenses (taken as a whole), except for
conditions on any VZW License that are generally applicable to 700 MHz A Block
licenses. Any spectrum divestiture conditions set forth in one or more FCC
Orders approving the transaction contemplated by this Agreement, which
conditions arise out of or are in connection with a separate strategic
transaction entered into prior to the Closing Date by any of the T-Mobile
Parties and/or their Affiliates, shall be deemed (i) not to be materially
adverse to the business of the T-Mobile Parties and their Affiliates, and
(ii) not to reasonably be expected to have a material adverse effect on the VZW
Licenses (taken as a whole).

(b) All of the representations and warranties of VZW contained in this Agreement
shall have been true and correct as of the date of this Agreement and shall be
true and correct on the Closing Date as if made on the Closing Date (except
where such representation or warranty speaks as of a specific date), without
regard to materiality qualifiers contained in such representations and
warranties and without giving effect to any updated information disclosed by VZW
to the T-Mobile Parties pursuant to Section 5.3(d), in each case with only such
exceptions as have not had a material adverse effect on the VZW Licenses (taken
as a whole), the use thereof or the ability of VZW to consummate the transaction
contemplated hereby.

 

14



--------------------------------------------------------------------------------

(c) VZW shall have performed and complied in all material respects with all
covenants and agreements required by this Agreement to be performed or complied
with by it prior to or at the Closing.

(d) T-Mobile shall have received a certificate from VZW, dated as of the Closing
Date, certifying that the conditions specified in Section 6.1(b) and
Section 6.1(c) have been fulfilled.

(e) No award, order, writ, decree, injunction or judgment by any arbitrator or
Governmental Authority shall be in effect that enjoins or prohibits the
consummation of the transaction contemplated hereby.

(f) Any applicable waiting period under the HSR Act relating to the transaction
contemplated by this Agreement shall have expired or been terminated.

(g) VZW shall have discontinued all of its operations on and uses of the
spectrum covered by the VZW Licenses.

(h) The Interoperability Order shall be in full force and effect and shall not
be suspended, revoked or cancelled. Neither the FCC nor any Subject Party shall
have taken any action, or failed to take any action, that would reasonably be
expected to result in the materially adverse modification of the
Interoperability Order in a manner that would be inconsistent with the voluntary
industry agreement contemplated by the Interoperability Order. All FCC license
modifications contemplated by the Interoperability Order shall have been made
and all FCC Rules changes set forth in the Interoperability Order shall have
taken effect.

Section 6.2    Conditions to the Obligations of VZW

The obligation of VZW to consummate the transaction contemplated by this
Agreement is subject to the satisfaction on or prior to the Closing Date of each
of the following conditions, unless waived in writing by VZW:

(a) The FCC Consent shall have been obtained by one or more FCC Orders, free of
any conditions that are materially adverse to the business of VZW and its
Affiliates.

(b) All of the representations and warranties of the T-Mobile Parties contained
in this Agreement shall have been true and correct as of the date of this
Agreement and shall be true and correct on the Closing Date as if made on the
Closing Date (except where such representation or warranty speaks as of a
specific date), without regard to materiality qualifiers contained in such
representations and warranties and without giving effect to any updated
information disclosed by the T-Mobile Parties to VZW pursuant to Section 5.3(d),
in each case with only such exceptions as have not had a material adverse effect
on the ability of the T-Mobile Parties to consummate the transaction
contemplated hereby.

 

15



--------------------------------------------------------------------------------

(c) The T-Mobile Parties shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by any of them prior to or at the Closing.

(d) VZW shall have received a certificate from the T-Mobile Parties, dated as of
the Closing Date, certifying that the conditions specified in Section 6.2(b) and
Section 6.2(c) have been fulfilled.

(e) No award, order, writ, decree, injunction or judgment by any arbitrator or
Governmental Authority shall be in effect that enjoins or prohibits the
consummation of the transaction contemplated hereby.

(f) Any applicable waiting period under the HSR Act relating to the transaction
contemplated by this Agreement shall have expired or been terminated.

ARTICLE 7

TERMINATION

Section 7.1    Termination

(a) This Agreement may be terminated before the Closing Date only as follows:

(i) by mutual consent of the Parties or by either Party if the Closing is
prohibited by change in law;

(ii) by T-Mobile, at any time if (x) any of VZW’s representations and warranties
contained in this Agreement were not true and correct as of the date hereof, and
such failure would result in the failure of VZW to meet the conditions set forth
in Section 6.1(b); (y) any of VZW’s representations and warranties contained in
this Agreement fails to be true and correct as of the Closing Date, and such
failure would result in the failure of VZW to meet the conditions set forth in
Section 6.1(b) and is not reasonably capable of being cured by the Outside Date;
or (z) VZW fails to comply with any of its covenants or obligations set forth
herein, and such failure to comply would result in the failure of the condition
set forth in Section 6.1(c), provided that T-Mobile shall have given VZW written
notice of such failure and VZW shall not have cured such failure within 30 days
after receipt of such notice;

(iii) by VZW, at any time if (x) any of the T-Mobile Parties’ representations
and warranties contained in this Agreement were not true and correct as of the
date hereof, and such failure would result in the failure of the T-Mobile
Parties to meet the conditions set forth in Section 6.2(b); (y) any of the
T-Mobile Parties’ representations and warranties contained in this Agreement
fails to be true and correct as of the Closing Date, and such failure would
result in the failure of the T-Mobile Parties to meet the conditions set forth
in Section 6.2(b) and is not reasonably capable of being cured by the Outside
Date; or (z) the T-Mobile Parties fail to comply with any of their covenants or
obligations set forth herein, and such failure to comply would result in the
failure of the condition set forth in Section 6.2(c), provided that VZW shall
have given the T-Mobile Parties written notice of such failure and the T-Mobile
Parties shall not have cured such failure within 30 days after receipt of such
notice;

 

16



--------------------------------------------------------------------------------

(iv) by either Party if the Closing does not occur by the date that is 18 months
after the date of this Agreement (the “Outside Date”) and the failure of the
Closing to occur by the Outside Date does not result in whole or in part from a
breach by the terminating Party of its obligations hereunder;

(v) by either Party if the consummation of the transaction contemplated hereby
shall be prohibited by a final, non-appealable order, decree or injunction of a
court of competent jurisdiction; or

(vi) by T-Mobile if the condition set forth in Section 6.1(h) becomes untrue and
is not reasonably capable of becoming satisfied by the Outside Date.

(b) In the event of the termination of this Agreement pursuant to the provisions
of Section 7.1(a), this Agreement shall become void and have no effect, without
any liability on the part of any of the Parties or their partners, shareholders,
members, directors or officers in respect of this Agreement; provided that
(i) nothing herein shall relieve any Party from any Liability resulting from or
arising out of any breach by such Party of this Agreement, and (ii) this
Section 7.1(b) and Article 9 shall survive termination of this Agreement for any
reason (it being understood that the survival of Section 9.11 shall not preclude
a Party’s expenses from being included in damages for a breach of this Agreement
by the other Party).

ARTICLE 8

SURVIVAL AND INDEMNIFICATION

Section 8.1    Survival

All representations and warranties made by the Parties in this Agreement shall
survive for a period lasting 18 months after the Closing, except that (a) any
intentional misrepresentation shall survive Closing indefinitely, (b) the
representations contained in Sections 3.1, 3.2, 3.3, 3.4 and 3.6(a) and Sections
4.1, 4.2, 4.3 and 4.4 shall survive the Closing until the expiration of the
statute of limitations applicable thereto, or indefinitely if there is no
applicable statute of limitations, and (c) Sections 3.6(e), 3.6(g) and 3.6(i)
shall survive the Closing indefinitely. Any claim by a Party based upon breach
of any such representation or warranty made pursuant to Section 8.2 or otherwise
must be submitted to the other Party prior to the expiration of the applicable
survival period.

Section 8.2    General Indemnification Obligation

(a) From and after the Closing, each Party (the “Indemnifying Party”) agrees to
indemnify and hold harmless the other Party (i.e., each of the T-Mobile Parties
or VZW, as the case may be) and its Affiliates, and its and their respective
shareholders, partners, directors, officers, members, managers, agents,
employees, successors and assigns (each, an “Indemnified Party”) against and in
respect of any and all damages, losses, deficiencies, liabilities, assessments,
fines, judgments, costs and other expenses (including reasonable legal fees and
expenses and reasonable expenses of investigation) (“Losses”) incurred or
suffered by any

 

17



--------------------------------------------------------------------------------

Indemnified Party, whether such Losses relate to claims, actions or causes of
action asserted by any Indemnified Party against the Indemnifying Party or
asserted by third parties, that result from, relate to or arise out of:

(i) any inaccuracy in or breach of the representations and warranties made by
the Indemnifying Party herein or in any certificate delivered pursuant hereto;

(ii) any nonfulfillment or breach by the Indemnifying Party of any of the
covenants or agreements made by the Indemnifying Party herein; and

(iii) any and all claims made by third parties that arise out of, are based upon
or allege any such breach, inaccuracy or nonfulfillment or that are inconsistent
with the accuracy of any such representation or warranty or the fulfillment of
any such agreement or covenant.

(b) From and after the Closing, VZW as Indemnifying Party agrees to indemnify
and hold harmless the T-Mobile Parties and their Affiliates, and the T-Mobile
Parties’ and their Affiliates’ respective shareholders, partners, directors,
officers, agents, employees, successors and assigns, as Indemnified Parties,
against and in respect of any and all Losses incurred or suffered by any such
Indemnified Party that result from, relate to or arise out of: (i) the ownership
and use by VZW or its Affiliates of the VZW Licenses prior to the Closing; or
(ii) any Liabilities of VZW or its Affiliates.

(c) From and after the Closing, the T-Mobile Parties (jointly and severally,
acting as a single Party) as Indemnifying Party agree to indemnify and hold
harmless VZW and its Affiliates, and VZW’s and its Affiliates’ respective
shareholders, partners, directors, officers, members, managers, agents,
employees, successors and assigns, as Indemnified Parties, against and in
respect of any and all Losses incurred or suffered by any such Indemnified Party
that result from, relate to or arise out of: (i) the ownership and use by
T-Mobile License or other T-Mobile Affiliates of the VZW Licenses after the
Closing; or (ii) any Liabilities of the T-Mobile Parties or their Affiliates.

Section 8.3    Limitations

(a) VZW shall not be liable for any inaccuracy in or breach of representation
and warranty pursuant to Section 8.2(a)(i) unless the aggregate amount of all
Losses of the Indemnified Parties for all such inaccuracies or breaches exceeds
$10,000,000 (the “Deductible”), in which case VZW shall only be liable to the
T-Mobile Indemnified Parties for Losses in excess of the Deductible; provided
however that the Deductible shall not be applicable with respect to inaccuracies
in or breaches of the representations and warranties set forth in Sections
3.6(a) and 3.6(g). In no event shall VZW’s aggregate liability under
Section 8.2(a)(i) exceed $2.365 billion.

(b) The T-Mobile Parties shall not be liable for any inaccuracy in or breach of
representation and warranty pursuant to Section 8.2(a)(i) unless the aggregate
amount of all Losses of the Indemnified Parties for all such inaccuracies or
breaches exceeds the amount of the Deductible, in which case the T-Mobile
Parties shall only be liable to the VZW Indemnified Parties for Losses in excess
of the Deductible. In no event shall the T-Mobile Parties’ aggregate liability
under Section 8.2(a)(i) exceed $0.5 billion.

 

18



--------------------------------------------------------------------------------

(c) Notwithstanding any other provisions of this Agreement, in no event shall
any Party be liable for any Losses that are consequential, exemplary or
punitive, or otherwise not constituting actual direct Losses, regardless of the
theory of recovery, provided that this Section 8.3(c) shall not apply to (i) any
intentional or willful misrepresentations or any breaches of covenants or
agreements by any Party, or (ii) any damages that are payable to third parties
pursuant to a final, non-appealable order.

(d) The amount of any Losses for which an Indemnified Party claims
indemnification under this Agreement shall be reduced by: (i) any insurance
proceeds actually received by the Indemnified Party with respect to such Losses,
and (ii) any indemnification or reimbursement payments actually received by the
Indemnified Party from third parties (other than insurers) with respect to such
Losses.

(e) If the Indemnified Party receives any payment from an Indemnifying Party in
respect of any Losses pursuant to Section 8.2 and the Indemnified Party could
have recovered all or a part of such Losses from a third party (a “Potential
Contributor”) based on the underlying claim asserted against the Indemnified
Party, the Indemnifying Party shall be subrogated to, and the Indemnified Party
shall assign to the Indemnifying Party, such of the Indemnified Party’s rights
to proceed against the Potential Contributor as are necessary to permit the
Indemnifying Party to seek recovery from the Potential Contributor of the amount
of such payment.

(f) VZW acknowledges and agrees that the VZW Licenses are unique and that, prior
to Closing, remedies at law, including monetary damages, will be inadequate in
the event of a breach by it in the performance of its obligations under this
Agreement. Accordingly, VZW agrees that in the event of any such breach, the
T-Mobile Parties shall be entitled to a decree of specific performance pursuant
to which VZW is ordered to affirmatively carry out its pre-Closing and Closing
obligations under this Agreement, subject to the conditions of this Agreement.
The foregoing shall not be deemed to be or construed as a waiver or election of
remedies by the T-Mobile Parties, and the T-Mobile Parties expressly reserve any
and all rights and remedies available to them at law or in equity in the event
of any breach or default by VZW under this Agreement.

Section 8.4    Indemnification Procedures

(a) In the event that any claim or demand for which the Indemnifying Party would
be liable to an Indemnified Party under this ARTICLE 8 is asserted against or
sought to be collected from an Indemnified Party by a third party, the
Indemnified Party shall give notice of such claim or demand promptly to the
Indemnifying Party, which notice(s) shall specify the nature of such claim or
demand in reasonable detail and the amount or the estimated amount thereof to
the extent then feasible (the “Claim Notice”) and shall attach to such Claim
Notice copies of any applicable summonses, complaints, pleadings, written
claims, demands, notices, correspondence or other documents evidencing or
supporting such claim. The Indemnifying Party shall have 20 Business Days from
the receipt of the Claim Notice in accordance with Section 9.5 (the “Notice
Period”) to notify the Indemnified Party whether or not the Indemnifying Party
desires, at its sole cost and expense, to defend the Indemnified Party against
such claim or demand.

 

19



--------------------------------------------------------------------------------

(b) If the Indemnifying Party notifies the Indemnified Party within the Notice
Period that it desires to defend the Indemnified Party against such claim or
demand, the Indemnifying Party shall have the right to defend the Indemnified
Party by appropriate proceedings, which proceedings shall be promptly settled or
prosecuted by the Indemnifying Party to a final conclusion; provided, however,
that the Indemnifying Party shall not, without the prior written consent of the
Indemnified Party (which shall not be unreasonably withheld or delayed), consent
to the entry of any judgment against the Indemnified Party or enter into any
settlement or compromise that (i) does not include, as an unconditional term
thereof, the giving by the claimant or plaintiff to the Indemnified Party of a
release, in form and substance reasonably satisfactory to the Indemnified Party,
from all liability in respect of such claim or litigation, or (ii) includes
terms and conditions that, in the reasonable judgment of the Indemnified Party,
impose any burden, restraint, cost, liability, duty or other obligation on the
Indemnified Party. The Indemnified Party shall make available to the
Indemnifying Party and its agents and representatives all records, documents,
information, data and other materials which may be reasonably required in the
defense of such third party claim, and shall otherwise cooperate with and assist
the Indemnifying Party in its defense of the claim. If the Indemnified Party
desires to participate in, but not control, any such defense or settlement, it
may do so at its sole cost and expense. In no event shall the Indemnifying Party
be liable for the expenses of more than one separate law firm (excluding local
counsel) for all Indemnified Parties with respect to any claim or demand or
series of related claims or demands hereunder.

(c) Any claim or demand for which an Indemnified Party seeks indemnification
under this ARTICLE 8 may be settled by the Indemnified Party only with the prior
written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld or delayed). The amount of any settlement so approved
shall be conclusively deemed to be a liability of the Indemnifying Party
hereunder if it is determined that the Indemnifying Party has liability for such
claim or demand.

(d) In the event an Indemnified Party has a claim against the Indemnifying Party
hereunder that does not involve a claim or demand being asserted against or
sought to be collected from it by a third party, the Indemnified Party shall
promptly send a Claim Notice with respect to such claim to the Indemnifying
Party.

(e) The failure of the Indemnified Party to give the Indemnifying Party a Claim
Notice in accordance with the requirements of this ARTICLE 8 shall not relieve
the Indemnifying Party from any liability in respect of such claim, demand or
action under this ARTICLE 8, except to the extent of any prejudice or damages to
the Indemnifying Party as a result thereof.

Section 8.5    Treatment of Payments

Any payment made pursuant to the indemnification obligations arising under
Section 8.2 shall be treated as an adjustment to the purchase price to the
extent permitted under applicable law.

 

20



--------------------------------------------------------------------------------

Section 8.6    Exclusive Remedy

Following the Closing, the Parties acknowledge and agree that the
indemnification rights of the Parties and their Affiliates under this ARTICLE 8
are their exclusive remedy with respect to any and all claims arising out of or
in relation to this Agreement and the Transaction Documents, provided that the
foregoing shall not limit any Party’s equitable remedies or any Party’s rights
or remedies based on fraud.

ARTICLE 9

MISCELLANEOUS

Section 9.1    Assignment

(a) This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their successors and permitted assigns. The rights and obligations of
either Party under this Agreement shall not be assignable by such Party without
the written consent of the other Party, except as otherwise provided in this
Section 9.1.

(b) Either Party may assign all or a portion of its rights and obligations
hereunder to an Accommodator as provided in Section 5.5.

(c) T-Mobile License may assign all or a portion of its rights hereunder to
receive the VZW Licenses to one or more Affiliates of T-Mobile or any successor
to all or substantially all of T-Mobile’s business by way of merger,
consolidation, liquidation, purchase of assets of T-Mobile or other form of
acquisition or other form of reorganization; provided that, (i) the T-Mobile
Parties furnish VZW with reasonably satisfactory assurance of performance of
this Agreement by such assignee, transferee or delegee, (ii) the assignment,
transfer or delegation will not prevent or delay by more than an immaterial
period of time the FCC’s approval of the transaction contemplated hereby or the
expiration of the waiting period under the HSR Act, and (iii) no such
assignment, transfer or delegation shall relieve either of the T-Mobile Parties
or any successor in interest of either of the T-Mobile Parties of any of its
obligations to VZW hereunder.

(d) VZW may assign, transfer or delegate its obligations hereunder to convey any
of the VZW Licenses at Closing to any Affiliate of VZW, or to any successor to
all or substantially all of VZW’s business, including by way of merger,
consolidation, liquidation, purchase of assets of VZW or other form of
acquisition or other form of reorganization; provided that, (i) VZW furnish the
T-Mobile Parties with reasonably satisfactory assurance of performance of this
Agreement by such assignee, transferee or delegee, (ii) the assignment, transfer
or delegation will not prevent or delay by more than an immaterial period of
time the FCC’s approval of the transaction contemplated hereby or the expiration
of the waiting period under the HSR Act, and (iii) no such assignment, transfer
or delegation shall relieve VZW or any successor in interest of VZW of any of
its obligations to the T-Mobile Parties hereunder.

Section 9.2    Further Assurances

Each Party will cooperate with the other Party and execute and deliver to the
other Party such other instruments and documents and take such other actions as
may be reasonably requested from time to time by the other Party as necessary to
carry out, evidence and confirm the intended purposes of this Agreement.

 

21



--------------------------------------------------------------------------------

Section 9.3    Entire Agreement; Amendment

(a) This Agreement, including its Schedules and Exhibits, which are specifically
incorporated herein, together with the NDA, set forth the entire understanding
of the Parties hereto with respect to the transaction contemplated hereby and
supersede any and all previous agreements and understandings, oral or written,
between or among the Parties regarding the transaction contemplated hereby.

(b) This Agreement shall not be amended or modified except by written instrument
duly executed by both Parties hereto.

Section 9.4    Waiver

No waiver of any term or provision of this Agreement shall be effective unless
in writing, signed by the Party against whom enforcement of the same is sought.
The grant of a waiver in one instance does not constitute a continuing waiver in
all similar instances. No failure by any Party to exercise, and no delay by any
Party in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof.

Section 9.5    Notices

Any notice, request, demand, waiver, consent, approval or other communication
that is required or permitted hereunder shall be in writing and shall be deemed
given only if delivered personally or sent by registered or certified mail or by
Federal Express or other overnight mail service, postage prepaid, or by fax,
with written confirmation, as follows:

If to the T-Mobile Parties (or any of them), to:

T-Mobile USA, Inc.

12920 SE 38th Street

Bellevue, Washington 98006

Attention: General Counsel

Phone: (425) 383-4000

Fax: (425) 383-7040

with a required copy (which shall not itself constitute proper notice) to:

T-Mobile USA, Inc.

12920 SE 38th Street

Bellevue, Washington 98006

Attention: Senior Vice President Corporate Development

Phone: (425) 383-4000

Fax: (425) 383-7040

 

22



--------------------------------------------------------------------------------

If to VZW, to:

Cellco Partnership

One Verizon Way, VC52S220

Basking Ridge, NJ 07920

Attention: Philip Junker

                 Executive Director – Property Planning and Acquisitions

Fax: (908) 559-3524

with a required copy (which shall not itself constitute proper notice) to:

Cellco Partnership

One Verizon Way, VC52S432

Basking Ridge, NJ 07920

Attention: Steven B. Jackman, Esq.

Fax: (908) 559-7126

or to such other address or facsimile number as the addressee may have specified
in a notice duly given to the sender as provided herein. Such notice, request,
demand, waiver, consent, approval or other communication will be deemed to have
been given as of the date so delivered.

Section 9.6    Governing Law

This Agreement shall be governed by and interpreted and enforced in accordance
with the laws of the State of New York without reference to any of its choice of
law rules that would cause the laws of any other jurisdiction to apply. In
connection with any controversy arising out of or related to this Agreement, the
Parties hereby irrevocably consent to the jurisdiction of the United States
District Court for the Southern District of New York, if a basis for federal
court jurisdiction is present, and, otherwise, in the state courts of the State
of New York. Each of the Parties irrevocably consents to service of process out
of the aforementioned courts and waives any objection which it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or in connection with this Agreement brought in the aforementioned courts and
hereby further irrevocably waives and agrees not to plead or claim in such
courts that any such action or proceeding brought in such courts has been
brought in an inconvenient forum.

Section 9.7    No Benefit to Others

The representations, warranties, covenants and agreements contained in this
Agreement are for the sole benefit of the Parties hereto and, in the case of
ARTICLE 8, the other Indemnified Parties, and their heirs, executors,
administrators, legal representatives, successors and assigns, and they shall
not be construed as conferring any rights on any other Persons.

Section 9.8    Headings, Gender, “Person,” and “including”

All section headings contained in this Agreement are for convenience of
reference only, do not form a part of this Agreement and shall not affect in any
way the meaning or interpretation of this Agreement. Unless otherwise specified,
any reference herein to a Section, Article, Schedule or Exhibit shall be a
reference to such Section or Article of, or Schedule or

 

23



--------------------------------------------------------------------------------

Exhibit to, this Agreement. Words used herein, regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine, or
neuter, as the context requires. Any reference to a “Person” herein shall
include an individual, firm, corporation, partnership, limited liability
company, trust, governmental authority or body, association, unincorporated
organization or any other entity. Whenever used in this Agreement, the word
“including,” and variations thereof, even when not modified by the phrase “but
not limited to” or “without limitation,” shall not be construed to imply any
limitation and shall mean “including but not limited to.”

Section 9.9    Severability

Any provision of this Agreement that is invalid or unenforceable in any
jurisdiction shall be ineffective to the extent of such invalidity or
unenforceability without invalidating or rendering unenforceable the remaining
provisions hereof, and such invalidity or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provisions in any other
jurisdiction. Moreover, the Parties agree that the invalid or unenforceable
provision shall be enforced to the maximum extent permitted by law in accordance
with the intention of the Parties as expressed by such provision.

Section 9.10    Counterparts, Facsimile and Electronic Signatures

This Agreement may be executed in any number of counterparts and any Party
hereto may execute any such counterpart, each of which when executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument. This Agreement shall
become binding when one or more counterparts taken together shall have been
executed and delivered by all of the Parties. It shall not be necessary in
making proof of this Agreement or any counterpart hereof to produce or account
for any of the other counterparts. The Parties intend to sign and deliver this
Agreement by facsimile transmission or by electronic transmission in portable
document format (“PDF”). Each Party agrees that the delivery of this Agreement
by facsimile or PDF shall have the same force and effect as delivery of original
signatures and that each Party may use such facsimile or PDF signatures as
evidence of the execution and delivery of this Agreement by all Parties to the
same extent that an original signature could be used.

Section 9.11    Expenses

Each Party shall pay its own expenses incidental to the preparation of this
Agreement, the carrying out of the provisions of this Agreement and the
consummation of the transaction contemplated hereby. Without limiting the
generality of the foregoing, each Party shall pay the total filing fee payable
by it as an “acquiring person” in connection with the filing of the HSR Notice,
and each Party shall bear its own other expenses incurred in connection with
such filing. This Section shall survive termination of this Agreement, and shall
apply irrespective of whether the Closing occurs, except as provided in
Section 7.1(b).

Section 9.12    Construction of “VZW License”

Notwithstanding anything herein to the contrary, unless the context otherwise
requires, all representations, warranties, covenants and agreements contained
herein that are specified to

 

24



--------------------------------------------------------------------------------

apply to a “VZW License” shall be deemed to be made both with respect to such
license taken as a whole and with respect to any portion of such license. For
example, and without limiting the generality of the foregoing, a representation
by VZW that no event has occurred that permits revocation of any “VZW License”
would be deemed to include a representation that no event has occurred that
permits revocation of any portion of any VZW License.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

T-MOBILE USA, INC.

     

CELLCO PARTNERSHIP D/B/A VERIZON

WIRELESS

By:

 

/s/ J. Braxton Carter

      By:  

/s/ Daniel S. Mead

Name:

  J. Braxton Carter       Name:   Daniel S. Mead

Title:

  Executive Vice President and Chief Financial Officer       Title:   President
and Chief Executive Officer

T-MOBILE LICENSE LLC

       

By:

 

/s/ J. Braxton Carter

       

Name:

  J. Braxton Carter        

Title:

  Executive Vice President and Chief Financial Officer        



--------------------------------------------------------------------------------

SCHEDULE A

VZW Licenses

 

FCC Call
Sign

  

Market Number – Market Name

  

Service/Block

  

MHz

  

Licensee

WQJQ696    BEA010 - New York-North New Jersey-Long Island, NY-NJ-CT-PA-MA-VT   
700 MHz A   

698-704

728-734

   Cellco Partnership WQJQ697    BEA012 - Philadelphia-Wilmington-Atlantic City,
PA-NJ-DE-MD    700 MHz A   

698-704

728-734

   Cellco Partnership WQJQ699    BEA030 - Orlando, FL    700 MHz A   

698-704

728-734

   Cellco Partnership WQJQ700    BEA031 - Miami-Fort Lauderdale, FL    700 MHz A
  

698-704

728-734

   Cellco Partnership WQJQ703    BEA049 - Cincinnati-Hamilton, OH-KY-IN    700
MHz A   

698-704

728-734

   Cellco Partnership WQJQ705    BEA057 - Detroit-Ann Arbor-Flint, MI    700 MHz
A   

698-704

728-734

   Cellco Partnership WQJQ708    BEA067 - Indianapolis, IN-IL    700 MHz A   

698-704

728-734

   Cellco Partnership WQJQ709    BEA099 - Kansas City, MO-KS    700 MHz A   

698-704

728-734

   Cellco Partnership WQJQ710    BEA107 - Minneapolis-St. Paul, MN-WI-IA    700
MHz A   

698-704

728-734

   Cellco Partnership WQJQ713    BEA130 - Austin-San Marcos, TX    700 MHz A   

698-704

728-734

   Cellco Partnership WQJQ715*    BEA134 - San Antonio, TX    700 MHz A   

698-704

728-734

   Cellco Partnership WQJQ716    BEA141 - Denver-Boulder-Greeley, CO-KS-NE   
700 MHz A   

698-704

728-734

   Cellco Partnership WQJQ717    BEA160 - Los Angeles-Riverside-Orange County,
CA-AZ    700 MHz A   

698-704

728-734

   Cellco Partnership WQJQ718    BEA162 - Fresno, CA    700 MHz A   

698-704

728-734

   Cellco Partnership WQJQ720    BEA164 - Sacramento-Yolo, CA    700 MHz A   

698-704

728-734

   Cellco Partnership

 

* This license has already been partitioned.

 

A-1